Supreme Court
OF
NEVADA

(0) WAP esESe=

IN THE SUPREME COURT OF THE STATE OF NEVADA

SHANNA MARIE BALTAR, D.O.; AND
MIRIAM SITHOLE, APRN,
Petitioners,

VS.

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA.
IN AND FOR THE COUNTY OF

CLARK; AND THE HONORABLE TARA

D. CLARK NEWBERRY, DISTRICT
JUDGE,
Respondents,

and
BARRY HEIFETZ, INDIVIDUALLY;
SPRING VALLEY HEALTHCARE, LLC.
A FOREIGN LIMITED-LIABILITY
COMPANY, D/B/A SPANISH HILLS
WELLNESS SUITES,

Real Parties in Interest. _

 

 

No. 84984

FILED

JUL 2 4 2022

ELIZABETH A. BROWN

CLERK_OF SUPREME COURT
BY sy
DEPUTY CLERK .

ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS

Petitioners on July 20, 2022, filed a notice of withdrawal of

appeal, which is construed as a motion for voluntary dismissal of this matter

under NRAP 42(b). The motion is granted, and this writ proceeding is

dismissed.

It is so ORDERED.

v

ce. Hon. Tara D. Clark Newberry, District Judge

John H. Cotton & Associates, Ltd.
Claggett & Sykes Law Firm
McBride Hall

Eighth District Court Clerk

ww

AD-ALGQD